USDC IN/ND case 2:19-cv-00503-TLS-JEM document 77 filed 12/17/20 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 JANAY M. COX,

               Plaintiff,

               v.                                       CAUSE NO.: 2:19-CV-503-TLS-JEM

 TRANS UNION, LLC and EQUIFAX, LLC,

               Defendants.



                                    OPINION AND ORDER

       This matter is before the Court on the Stipulation of Dismissal [FRCP 41(A)] and Order

of Dismissal [ECF No. 73] (“First Stipulation”) and the Stipulation of Dismissal with Prejudice

Between Plaintiff and Defendant Trans Union, LLC Only [ECF No. 76] (“Second Stipulation”).

In the First Stipulation, the Plaintiff and Defendant Equifax, LLC, stipulate to the dismissal of

this action, with prejudice, pursuant to Rule 41(a)(1)(a)(ii) of the Federal Rules of Civil

Procedure. The First Stipulation is signed by the Plaintiff and Defendant Equifax, LLC. In the

Second Stipulation, the Plaintiff and Defendant Trans Union, LLC, stipulate to the dismissal of

this action, with prejudice, pursuant to Rule 41(a)(1)(a)(ii) of the Federal Rules of Civil

Procedure. The Second Stipulation is signed by the Plaintiff and Defendant Trans Union, LLC.

The Court construes the Stipulations to be a motion requesting a court order dismissing this

lawsuit with prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure and

grants the motion as construed.
USDC IN/ND case 2:19-cv-00503-TLS-JEM document 77 filed 12/17/20 page 2 of 3


                                            ANALYSIS

       Rule 41(a)(1)(A)(ii), permits a plaintiff to “dismiss an action without a court order by

filing . . . a stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P.

41(a). The Seventh Circuit has explained that Rule 41(a) “does not speak of dismissing one claim

in a suit; it speaks of dismissing ‘an action’—which is to say, the whole case.” Taylor v. Brown,

787 F.3d 851, 857 (7th Cir. 2015) (quoting Berthold Types Ltd. v. Adobe Sys. Inc., 242 F.3d 772,

777 (7th Cir. 2001)). As such, a Rule 41(a) stipulation that does not dispose of the entire case is

improper. See id. at 258 n.9. (“The parties indicated that it’s common practice in some district

courts in this circuit to allow the voluntary dismissal of individual claims under Rule 41(a). If

that is true, we remind judges to use Rule 15(a) instead.”).

       The Stipulations filed in this matter are deficient for two reasons. The first deficiency is

that both Stipulations seek to dismiss a subset of claims rather than the entire action. The First

Stipulation provides “that this action against Equifax shall be and hereby is dismissed with

prejudice as to all claims and causes of action.” First Stipulation, ECF No. 73. The Second

Stipulation provides “that Plaintiff’s cause against Trans Union only should be dismissed.”

Second Stipulation, ECF No. 76. Either Stipulation, if granted, would leave remaining the

Plaintiff’s claims against the other Defendant, and, thus, neither Stipulation disposes of the case

in its entirety. The second deficiency is that neither Stipulation is signed by each party that has

appeared. Specifically, neither Stipulation is signed by both Defendants. As such, the

Stipulations are improper and do not result in dismissal under Rule 41(a)(1)(A)(ii).

       Pursuant to Rule 41(a)(2), “an action may be dismissed at the plaintiff’s request only by

court order, on terms the court considers proper.” Fed. R. Civ. P. 41(a)(2). In this case, two Joint

Notices of Settlement [ECF Nos. 69 and 70] have been filed, indicating that the Plaintiff has



                                                  2
USDC IN/ND case 2:19-cv-00503-TLS-JEM document 77 filed 12/17/20 page 3 of 3


reached a settlement with each of the Defendants. Shortly after the Notices of Settlement were

filed, the Plaintiff filed the two Stipulations agreeing and attempting to dismiss this case, with

prejudice, in its entirety. Each Defendant has agreed to the dismissal, with prejudice, of the

Plaintiff’s claims directed at it and neither Defendant will be prejudiced by the dismissal of the

Plaintiff’s claims directed at the other Defendant. Accordingly, the Court construes the

Stipulations to be a motion requesting a court order dismissing this case with prejudice and finds

that dismissal with prejudice is proper.

                                           CONCLUSION

       For the reasons set forth above, the Court ORDERS that the action is DISMISSED WITH

PREJUDICE in its entirety. Defendant Equifax Information Services LLC’s Motion for

Summary Judgment [ECF No. 32] is rendered MOOT.

       SO ORDERED on December 17, 2020.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                  3
